Action on the merits
Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Foreign priority
The claim for priority under 35 U.S.C. 119(a) - (d), 386(a) or (b) to Israel application number IL-68166, filed January 6, 2022, is acknowledged however, a certified copy of the Israel patent application has not been filed. 
In the case of a design application, the claim for priority must be presented during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e). If the claim for priority is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323.
The USPTO will attempt retrieval of foreign applications to which priority is claimed in a U.S. design application where possible. Visit www.uspto.gov/patentsPDX for more information.
If the applicant chooses to file the certified copy, the applicant must mail a paper copy of the certified copy of the application to the USPTO to receive the benefit of priority. Copies filed through Patent Center or the Electronic Filing System (EFS-Web) will not meet requirements for priority.
Rejection under 35 U.S.C. 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent US-D610857-S, published March 2, 2010, in view of U.S. patent US-D937621-S, published December 7, 2021, and U.S. patent US-D638245-S, published May 24, 2011.
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 U.S.C. 103, there must be a reference (the basic design), of something in existence, whose design characteristics are basically the same as the claimed design, in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. See In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.

    PNG
    media_image1.png
    680
    839
    media_image1.png
    Greyscale

US-D610857-S shows a domestic soda-water preparing device with design characteristics that are basically the same as the claimed design, in overall shape and profile. 
It is a domestic soda-water preparing device with a tall tower attached to two superimposed primarily cylindrical features and a base that has basically the same shape and profile as the claimed design.
The tower has basically the same rounded curvatures as the claimed design’s tower, and a large round button on its top surface, as in the claimed design.
The proportional relationship between the tall tower and the superimposed cylindrical features is basically the same as that in the claimed design.
The cylindrical features have basically the same profile as the cylindrical features in the claimed design.
The top cylindrical feature has a sloped flat top surface with a thin, semicircular protruding feature along the front.
The cylindrical features are joined to the tower by features that have basically the same shape and profile as those in the claimed design.
The superimposed cylindrical features have a protruding tab along the middle front with basically the same profile as the protruding tab in the claimed design.
The base has basically the same shape and profile as the claimed design’s base with a recessed top surface where the tower and superimposed cylindrical features sit, sidewalls that slope downward and outward to the bottom surface, and thin feet.
US-D610857-S differs from the claimed design in that:
The claimed design tower’s top surface is horizontally flat, while the US-D610857-S tower’s top surface is sloped.
The claimed design’s large round button is flush with the top surface, while the large button in US-is slightly raised.
US-D610857-S has a protruding lever surrounded by a recess on the rear, while the claimed design does not.
The claimed design has a small protruding tab on the top rear of the tower while US-D610857-S does not.
The top cylindrical feature in the claimed design has a slightly raised top surface.
US-D937621-S shows a design with a tower whose top surface is horizontally flat, a large button that is flush with the top surface, no protruding lever surrounded by a recess on the rear, and a small protruding tab on the top rear of the tower. US-D638245-S shows a design whose cylindrical feature has a slightly raised top surface.

    PNG
    media_image2.png
    426
    810
    media_image2.png
    Greyscale

It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have modified US-D610857-S by modifying the top of the tower to be horizontally flat with a flush round button and a small rear protruding tab, and removing the rear protruding lever and surrounding recess, as demonstrated by US-D937621-S. It also would have been obvious to modify US-D610857-S to have a slightly raised top surface of the cylinder feature, as demonstrated by US-D638245-S. The claimed design would have no patentable distinction over the examiner's combination of references.
There are other minor differences between the claimed design and US-D610857-S such the two additional horizontal contour lines along the lower cylindrical feature. These differences are de minimis and do not contribute to patentable distinctions.
Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner's combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1239-40, 93 USPQ2d 1001, 1005 (Fed. Cir. 2009). 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982), In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F2.d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law was held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
Overcoming the rejection under 35 U.S.C. 103
The applicants may attempt to overcome the rejection under 35 U.S.C. 103 by:
Persuasively arguing that the claim is patentably distinct over the prior art, or
Amending the claim to patentably distinguish over the prior art, or
Perfecting a benefit claim under 35 U.S.C. 119 or 35 USC 120, or
Filing an affidavit or declaration under 37 CFR 1.130.
The examiner notes that the publication date of US-D610857-S is outside of the one-year grace period afforded to the applicants under 35 U.S.C. 102(b)(1) for disclosures with a prior public availability date.
Conclusion
The art of record not relied upon is cited as cumulative art. The claim is rejected under 35 U.S.C. 103. 
_________________Telephone or in-person interviews
A telephone or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who Is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at www.uspto.gov/forms, may be used for this purpose. See Manual of Patent Application Procedure (MPEP) § 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP § 405. For acceptable ways to submit forms to the USPTO, see the “When Responding to Official USPTO Correspondence” section of this office action.
If pro se applicants or registered practitioners located outside of the United States wish to communicate by telephone, they may request an interview with the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. When proposing a day and time for the interview, please take into account the examiner's work schedule indicated in the “Contact” section of this office action. The examiner is flexible and can accommodate other time zones. Please comment under “Topic for Discussion” who will initiate the telephone call.
Email communications 
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at www.uspto.gov/PatentForms. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see the following “Responding to official USPTO correspondence” section. See MPEP § 502.03 II for further information. Responding to official USPTO correspondence When responding to official correspondence issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, understand that the USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means: 
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only) 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
Fax to the USPTO's official fax number, 571-273-8300 
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314
See www.uspto.gov/patents-maintaining-patent/responding-office-actions. 
_________________
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVA P ADAMS whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday, 8 a.m. to 6 p.m. ET.
Examiner interviews are available via telephone, in-person, or via video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/				Examiner, Art Unit 2913

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913